The opinion of the court was delivered by
Hebard, J.
The main question in this case was settled in the case of Hutchinson et at. v. Pratt, Adm’r, 2 Vt. 146, and affirmed in the case of Chipman v. Bates, 5 Vt. 143.
The plaintiff, however, claims that the payment of the sum of fifteen dollars in 1831 was equivalent to an admission on the part of the defendant, at that time, that there was an unsettled account between the parties. But this does not seem to relieve him from the embarrasment imposed upon him by the decisions referred to; for if the defendant’s testatrix made a new promise in 1831, the liability arising from that is as limited as the original liabilty, and would only avail to keep off the operation of the statute of limitations until 1837; and the testatrix having deceased in 1841, the whole effect of the admission made in 1831 would have been lost before her decease. We do not see, therefore, that the plaintiff stands in any different position in the case, in respect of the promise made in 1831.
Judgment affirmed.